COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-452-CR
 
 
VICTOR BORJAS SOTO
A/K/A VICTOR BARJAS
SOTO                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On November 26, 2007,
appellant Victor Borjas Soto a/k/a Victor Barjas Soto pled guilty to aggravated
assault with a deadly weapon pursuant to a plea bargain.  In accordance with the plea bargain, the
trial court sentenced him to ten years= confinement.  Although
appellant timely filed a notice of appeal in this court, the trial court=s certification of his right to appeal shows that this case Ais a plea-bargain case, and [appellant] has NO right of appeal.@
On December 14, 2007, we sent
a letter to appellant=s
court-appointed counsel informing him of the trial court=s certification and giving appellant, or any party desiring to
continue the appeal, until December 27, 2007 to file a response showing grounds
for continuing the appeal.  See Tex. R. App. P. 25.2(a)(2).  We stated that the appeal would be dismissed
unless we received such a response.  See
Tex. R. App. P. 44.3.  On January 7, 2007, we received a letter from
appellant=s counsel,
in which he agreed that appellant has no right of appeal and dismissal is
appropriate.
Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f); Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Jackson v. State,
168 S.W.3d 239, 243 (Tex. App.CFort Worth 2005, no pet.).
 
                                                        PER
CURIAM
PANEL D:   LIVINGSTON,
DAUPHINOT, and HOLMAN, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 7, 2008




[1]See Tex. R. App. P. 47.4.